          Case 2:20-cv-00828-JB-LF Document 6 Filed 10/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DANIEL JAURIGUI,

       Petitioner,

vs.                                                                    No. CIV 20-0828 JB\LF

CHRIS BRICE, and
U.S. MARSHAL SERVICE,

       Respondents.



                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the Petitioner’s Prisoners Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, filed August 17, 2020 (Doc. 2),

supplemented by (ii) a second Application to Proceed in District Court Without Prepaying Fees

or Costs, filed September 3, 2020 (Doc. 5)(together, the “Motions”).      Petitioner, Daniel Jaurigui,

seeks to prosecute his Petitioner Under 28 U.S.C. § 2241 For a Writ of Habeas Corpus, filed on

August 17, 2020, (Doc. 1), without prepaying the $5.00 filing fee.       The Court may grant such

relief only where an inmate’s “affidavit [and] . . . statement of . . . assets [demonstrates] that the

[inmate] is unable to pay such fees or give security therefor.”           28 U.S.C. § 1915(a)(1).

Jaurigui’s financial statement reflects he has $198.34 in his inmate spending account.            See

Simple Resident Transaction Details, Adult Checking at 3, filed September 3, 2020 (Doc. 5).

The Court, therefore, will deny the Motions.     Jaurigui shall pay the $5.00 filing fee within thirty

days of entry of this order. The failure to timely comply with this Memorandum Opinion and

Order will result in this action’s dismissal without further notice.

       IT IS ORDERED that: (i) the Prisoner’s Motion and Affidavit for Leave to Proceed
           Case 2:20-cv-00828-JB-LF Document 6 Filed 10/06/20 Page 2 of 2



Pursuant to 28 U.S.C. § 1915, filed August 17, 2020 (Doc. 2) is denied; (ii) his Application to

Proceed in District Court Without Prepaying Fees or Costs, filed September 3, 2020 (Doc. 5) is

denied, and the Petitioner must submit the $5.00 filing fee within thirty days from entry of this

Order.



                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE

Parties:

Daniel Jaurigui
Luna County Detention Center
Deming, New Mexico

      Pro Se Plaintiff




                                             - 2 -
